Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant argues, 2nd page Remarks dated 2/9/2022, “ Silverstein's description of determining manifold vectors describes the use of a covariance matrix and orthogonality with respect to a noise subspace, Applicants submit that such a general description of eigen analysis does not disclose the determination of a set of confidence measurements corresponding to the set of angle-estimation values, and does not disclose a data structure where a confidence measurement is determined and stored for each angle-estimation value in the set of angle-estimation values” is persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.



/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov